Ao 2453 (Rev. 05/15/2013) Judgmem in a criminal Perry ease (Mudirled) l ' ‘= '- \. . l .:_.B§lge 1 nfl

UNITED STATES DISTRICT CoU T l-`-‘€i 3 f*>~'f?*l .
SOUTHERN DISTRICT OF CALIFORNIA - 1. -. .

 

r~¢m~ - --

United states of Americ,a JUDGMENT 1 'F'.;&'.\.CRIMI.NAL. CASE_Y'.
V' (For OEfenses Committed On or Atter November 1, 1987)

  

Neri Vizcaya_Uvalle Case Number: 3118-mj-22213-RBB

Michelle Cynthia Angeles

Defendam ’s Attorney

REGISTRATION NO. 79968298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

§ Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Whi'ch involve the following offense(s):

 

Title & Section Nature of ()ffense Count Numberjsl
8:1325 ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)
§ Count(s) y dismissed on the motion of the United States_

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: $lO WAIVED § Fine: WAIVED

§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:| Court recommends defendant be deported/removed With relative, charged in case __

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all flnes, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

 

HONORABLE RUBEN B. BROOKS
UNITED STATES l\/IAGISTRATE JUDGE

3:18-mj-22213-WVG

 

